Title: Enclosure: Supplementary Estimate of Sums Necessary to Be Appropriated for the Services of the Year 1793, 27 February 1793
From: Treasury Department,Nourse, Joseph
To: 




Mint of the United States.



For defraying certain expences which have been incurred by the institution of the Mint, under a resolution of Congress of 3rd March 1791, and the Act for establishing a Mint and regulating the coins of the United States, passed 2d April 1792.



Purchase of a House, and two lotts of ground erecting two new brick buildings, furnaces &c, and two new frame buildings, paying Workmen employed in making Machines for brass and Iron castings, Barr Iron steel coals, firewood &c for the Mint Salaries of the Officers to 31st December 1792
12,079 78


Directors Salary from July 1st to December 31st, 1792.
1000.   



Coiners ditto from June 1st to December 31st 1792 @ 1500. dollars
}
875.   



His Clerks from August 13th to December 31st @ 312. dollars Pr. Annum
}
119. 88.   



Treasurers Salary from June 1st to December 31st @ 1200 dollars Pr. Annum
}
700.   






2 694. 88




Dollars Cents
Dollars Cents


Salaries of the Officers for 1793.





Director of the Mint

2,000   



Assayer

1,500   



Chief Coiner

1,500   



Engraver

1,200   



Treasurer

1,200   



Three Clerks @ 500 dollars

1,500   



Workmens wages about 50 dollars Per week}

2,600   






11,500   



For bringing forward to the seat of government the votes of the Electors in the several States for President and Vice President of the United States, as provided for by the Act of the 1st March 1792





To Ezra Bartlet; for New Hampshire





Pr. acct. settled at the Treasury 18th December 1792
}
105.75



John S. Tyler for Massachusetts Pr. acct. settled at the Treasury 26th December 1792
}
87.  



Lott Hall for Vermont Pr. acct. settled at the Treasury 2d January 1792
}
90.25



“   Daniel Updike for Rhode Island Pr. Acct. settled at the Treasury 26th Decr. 1792.
}
80.  



“   Enoch Parsons, for Connecticut Pr. Account settled at the Treasury 14th Decr. 1792
}
52.25



“   Robert Williams for New York Pr. acct settled at the Treasury 12th December 1792
}
44.50



Estimated for New Jersey acct not settled at the Treasury 30 Miles @ 25 Cents
}
7.50



Stephen Stephenson for Pennsylvania Pr. acct settled at the treasury 11th Decr: 1792
}
26.  



Gunning Bedford, for Delaware Pr. acct. settled at the Treasury 14th Decr 1792.
}
19.  



E. Valette, for Maryland Pr act settled at the Treasury 17th December 1792
}
35.  



Samuel Peters, for Virginia, Pr. acct settled at the Treasury 17th December 1792
}
69.50



Notley Conn for Kentucky Pr. acct settled at the Treasury, 8th January 1793
}
234.25



Stephen White for North Carolina Pr. acct settled at the Treasury 27th Decr. 1792
}
134.  



Thomas Fitzpatrick, for South Carolina Pr. acct. settled at the Treasury 29th Decr 1792
}
168.25.



Anderson Watkins for Georgia Pr. account settled at the Treasury 31st December 1792
}
195.75




1349.  


For the discharge of a claim founded on a resolution of Congress of the 28th September 1785, granting two hundred dollars (but not paid) to Return Jonathan Meigs late a Colo. in the service of the United States, and to the legal representatives of






dollars cents



Christopher Green deceased

200. 



Also for interest thereon from 16th May 1776, in pursuance of an Act of Congress of the United States for that purpose passed the 14th January 1793 is 16 years 8 Months @ 6 Pr. Ct. Pr. Annum

200   






400.  


For the amount of the Secretary at War his estimate dated 26th November 1792 of pay, subsistence and Forage due to Wynthrop Sergeant as Adjutant General to the troops late under the command of Major General St. Clair, the pay and emoluments of a Lieutenant Colonel





Pay from the 16th June to 31st Decr. 1791 6½ months @ 60 dollars Pr. Month.
}
390.   



Forage for the same period @ 12 dollars Per Month
}

78.   



Subsistence Vizt.





Fort Washington, from 16th June to 19th Octr 126. days at 6 rations Pr. day is 756 rations @ 6¾ Cents
56.70.




On the March to the Miami Village from the 20th October to the 9th Novr. 126 rations at 15¼ Cents
21.35.




Fort Washington, from the 10th Novr. to the 31st December 312 rations @ 6¾ Cents
23.40
101. 45






569 45


For the payment of Dunlap and Claypoole, printers their account of printing work done under the direction of a Committee of the Convention of the United States for 1320 Copies of the Constitution &c
420.  


For the Clerk of the House of Representatives his estimate for the payment of certain extra expences of the Door keeper this session, and also for defraying the expence of attending Witnesses and Clerk hire, to the late committee of the House on their enquiry into the causes of the failure of the expedition under General St. Clair
400  


For so much short estimated for the principal Clerk to the Secretary of the Senate for his services from 1st July to 4th November 1792 127 days @ 3 dollars Per day

381.  



Also for his services to 31st December 1793. the former estimate having been for only 6 months; whereas the Secretary of the Senate estimates full employment throughout the year 365 days @ 3 dol:




⅌ day
1095  



Deduct 6 months already estimated
547.50





547.50



Ditto for engrossing Clerk 365 days @ 2 dollars Per day
730  




Deduct 6 Months already estimated
 365  
365.  



Also for the payment of Extra services of the Door keeper this session 183 days at 50 Cents Per day
91 50
1,385.  


To defray the expence which will attend the stating and printing the public accounts for 1792, in compliance with the order of the House of Representatives of the 30th Decr. 1791
800  


For the payment of the Trustees of Wilmington public Grammar school & Accademy for damages done to the same by the troops of the United States during late war according to a settlement thereof, made at the Treasury under the Act of the United States passed the 13th April 1792
2,553. 64


Light Houses.



To make good so much deficient in the appropriation for 1791
}
955.66



For building a lighthouse on Montok point agreeably to the Act of Congress of 12 August 1792 (not yet ceded)
}
20,000.  



For building a pier at Sandy Hook in the State of New Jersey
}
1,625.  



For building a pier at the Town of New Castle in the State of Delaware
}
8,000  



For compleating the lighthouse on Baldhead at the mouth of Cape fear River
}
2,000  



For three Clerks to be employed (so far as necessary) in the Office of the Commissioner of the Revenue upon documents for the public service relative to imports, exports, Tonnage &c. @ 500 dollars Per Annum

1,500.  






34,080.66



For the printing of ships registers, and other Marine papers at the Treasury, and for books of record in the Registry office, incident to the Acts for “Registering and recording ships and other vessels” and for “enrolling and licencing ships and vessels employed in the coasting trade and Fisheries.”
350   




Dollars
68,582 41


Joseph Nourse Regr.
Treasury Department,Registers Office, 27th February 1793.
